MEMORANDUM **
California state prisoner Calvin L. Jones appeals pro se the district court’s denial of *936his 28 U.S.C. § 2254 habeas petition challenging the California Board of Prison Terms’ (“Board”) decision finding him unsuitable for parole. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Jones contends that his procedural due process rights were violated when the Board found him unsuitable for parole. We disagree. The parole procedure “afford[ed Jones] an opportunity to be heard,” and the Board’s decision “inform[ed him] in what respects he f[ell] short of qualifying for parole.” See Greenholtz v. Inmates of the Nebraska Penal & Correctional Complex, 442 U.S. 1, 16, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979). Further, we conclude that “some evidence” supports the Board’s decision. See Biggs v. Terhune, 334 F.3d 910, 915-16 (9th Cir.2003). Accordingly, the California Superi- or Court’s determination that the Board did not violate Jones’ due process rights was neither contrary to, nor an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1).
To the extent that Jones raises uncertified issues, we construe it as a motion to expand the Certificate of Appealability, and we deny the motion. See 9th Cir. R. 22 — 1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *936courts of this circuit except as provided by Ninth Circuit Rule 36-3.